DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
	The amendment filed on April 20, 2021 has been entered.  Applicant has: amended claims 1, 6-7, 11-12, 15, 17-18, 23 and 44; and canceled claims 2, 19-22, 24-43 and 45-46.  Accordingly, claims 1, 3-18, 23 and 44 are now pending, have been examined and currently stand rejected. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 3-10, 12, 13, 15, 16, 18, 23 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Zarakas et al. (US 2016/0307189 A1) (“Zarakas”) (where Zarakas has priority via Provisional application No. 62/147,568, filed on Apr. 14, 2015, and Provisional application No. 62/270,669, filed on Dec. 22, 2015 which sufficiently support the subject matter described in US 2016/0307189 A1) in view of Mullen et al. (US 2012/0047071 A1) (“Mullen”).
Regarding Claim 1:  Zarakas discloses a digital transaction apparatus including:
a Data Assistance Device (DAD) (See at least Zarakas [0048]; [0060]; Fig. 1.  Where DAD = mobile/user device, e.g., mobile/use device 140), including:
a user interface that is operable to at least select data (See at least Zarakas [0061-0067]; [0069-0071]; [0117-0118]; [0150]; Fig. 1.  Where the DAD (i.e. mobile/user device) includes a user interface (i.e. software applications) that is operable to at least select data (e.g., to select which account will be sent to and/or activated on the dynamic transaction card).), and
a DAD transmitter (See at least Zarakas [0061-0067] “Input/output device 142 may include, for example, a Bluetooth device or chipset with a Bluetooth transceiver, a chip, and an antenna. The transceiver may transmit and receive information via the antenna and an interface.”; Fig. 1.  Where the DAD (i.e. mobile/user device) includes a DAD transmitter (i.e. an output device, e.g., a transceiver).);
a Digital Transaction Card (DTC) (See at least Zarakas [0054]; Fig. 1.  DTC = dynamic transaction card), including:
a Digital Transaction Processing Unit (DTPU) (See at least Zarakas [0014] “A dynamic transaction card may include a number of interactive components, including for example, components that may execute on a microprocessor, which may interact with an EMV chip via an Application Program Interface (API) defined for the EMV chip”; [0120-0121] “Card 200 may also be activated using program code that may be flashed directly to a microprocessor such as microcontroller 224, EMV processor 212, and/or the like.”; [0125].  Where DTPU = microprocessor (e.g., microcontroller 224).), 
a secure element (See at least Zarakas [0009-0010]; [0120]; [0179]; [0194].  Where examiner is interpreting the storage area on the EMV chip/processor to be a secure element.), and 
a DTC receiver (See at least Zarakas [0019] “In order to receive and transmit data, a dynamic transaction card may include, for example, NFC, WiFi Direct and/or Bluetooth technologies, such as various hardware and software components that use Bluetooth, or a wireless technology standard for exchanging data over short distances. Bluetooth, WiFi Direct or NFC technology may include technology to transmit data using packets, such that each packed is transmitted over a channel”), 
wherein the DAD and DTC are operable to transfer data from the DAD to the DTC and when subsequently using the DTC to effect a digital transaction, the DTC operates in accordance with the data selected and transferred from the DAD to the DTC (See at least Zarakas [0014]; [0071]; [0117-0118]; Fig.4.  Where the DAD (i.e. mobile/user device) and DTC (i.e. dynamic transaction ), 
wherein, subsequent to the formation of a communications link between the DAD and the DTC, the communications link carries data between the DAD and the DTC by the DAD transmitter and the DTC receiver (See at least Zarakas [0117-0118]). 
	Zarakas discloses that a flexible printed circuit board (PCB) may be included in the dynamic transaction card and that the PCB mechanically supports and electronically connects the electronic components of the card, for example conductive tracks, pads, and/or other features.  Zarakas [0124].  Zarakas further discloses that tracks of data stored on the dynamic transaction card may include data capable of storing numeric characters such as an account number, a PIN, a country code, a currency code, an authorization amount, a balance amount, and/or other account and/or card related data.  Id.  However, Zarakas does not explicitly disclose wherein the DAD is operable to obtain one or more Limited Operational Life Passwords (LOLPs), and, the DAD is operable to send the one or more LOLPs to the DTC, such that the DTC secure element stores at least one of the one or more LOLPs, thus enabling the DTC to perform a transaction with the at least one digital transaction device when the at least one of the one or more LOLPs is provided to the digital transaction device during the at least one LOLPs operational life.	However Mullen, in the analogous art of enabling more secure purchasing transactions using payment cards (Mullen [0001]), teaches wherein, subsequent to the formation of a communications link between the DAD and the DTC, the communications link carries data between the DAD and the DTC by (See at least Mullen Abstract; [0004]; [0014]; [0017]; Fig. 3; Fig. 4.  Where subsequent to the formation of a communications link between the DAD and the DTC (i.e. a link between the phone/user’s phone and the payment card), the communications link carries data (e.g., a one-time password (OTP)) between the DAD and the DTC by the DAD transmitter and the DTC receiver, wherein the DAD (i.e. phone/user’s phone) is operable to obtain one or more Limited Operational Life Passwords (LOLPs) (i.e. one-time password (OTP)), and, the DAD is operable to send the one or more LOLPs to the DTC (i.e. to the payment card), such that the DTC secure element (i.e. the payment cards read-write RFID which is embedded within the credit card) stores at least one of the one or more LOLPs (i.e. the OTP), thus enabling the DTC to perform a transaction with the at least one digital transaction device (i.e. merchant's RFID reader) when the at least one of the one or more LOLPs is provided to the digital transaction device during the at least one LOLPs operational life (i.e. within a limited time window).).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zarakas method of storing numeric characters such as an account number, a PIN, a country code, a currency code, an authorization amount, a balance amount, and/or other account and/or card related data on the dynamic transaction card, to include the teachings of Mullen, in order to provide a card processing system by which a user is enabled to make purchases using the card without risking losing the card information to an unauthorized party (Mullen [0003]).	The combination of Zarakas and Mullen does not explicitly disclose wherein the operational life of each LOLP includes at least two transactions, however, this difference is only found in the non-
Additionally, the structure of the prior art, particularly Mullen, inherently possesses the ability to enable the DTC to perform at least two transactions with each LOLP.  See In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997); also see MPEP 2114(I) and 2114(II).  For example, as indicated in the rejection seen above, the structure disclosed by Mullen shows the ability to obtain LOLPs, send the LOLPs to the DTC, store the LOLPs in the secure element (i.e. in the payment cards read-write RFID which is embedded within the credit card), and enable the DTC to perform a transaction with at least one digital transaction device (i.e. merchant's RFID reader) when the at least one of the one or more LOLPs is provided to the digital transaction device during the at least one LOLPs operational life (i.e. within a limited time window).  Mullen Abstract; [0004]; [0014]; [0017]; Fig. 3; Fig. 4.  Accordingly, since the structure disclosed by Mullen is capable of enabling the DTC to perform a transaction with at least one digital transaction device (i.e. merchant's RFID reader) when the at least one of the one or more LOLPs is provided to the digital transaction device during the at least one LOLPs operational life (i.e. within a limited time window), it would also be capable of performing two or more transactions with each LOLP because this is merely repeating the prior performed functionality of the apparatus (i.e. it is repeating the same step with the same structure).  
Furthermore, Examiner contends that merely allowing the claimed apparatus to use the LOLP two or more times does not change the structure of the apparatus, rather, this merely describes the manner the apparatus is, or could be, operated.  "[A]pparatus claims cover what a device is, not what a does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  

Regarding Claim 3:  The combination of Zarakas and Mullen disclose the digital transaction apparatus according to claim 1.  Zarakas further discloses wherein the transferred data includes data pertaining to one or more selectable personalities (See at least Zarakas [0014]; [0117-0118]; [0159]; Fig.4.  Where the transferred data (e.g., account data and/or activation signal) includes data pertaining to one or more selectable personalities (i.e. selectable financial accounts).).

Regarding Claim 4:  The combination of Zarakas and Mullen disclose the digital transaction apparatus according to claim 1.  Zarakas further discloses wherein the selected and transferred data includes one or more instructions (See at least Zarakas [0014]; [0071]; [0117-0118]; [0159]; Fig.4.  Where the selected and transferred data (e.g., account data and/or activation signal) includes one or more instructions (e.g., an instruction to activate a particular account on the card).).

Regarding Claim 5:  The combination of Zarakas and Mullen disclose the digital transaction apparatus according to claim 3.  Zarakas further discloses wherein the one or more instructions include instructions to change a current personality of the DTC to a personality selected from a plurality of selectable personalities (See at least Zarakas [0014]; [0117]; [0159].  Where the one or more instructions include instructions to change a current personality of the DTC (e.g., a account/card associated with fraudulent ).

Regarding Claim 6:  The combination of Zarakas and Mullen disclose the digital transaction apparatus according to claim 2/[3].  Zarakas further discloses wherein data pertaining to the plurality of selectable personalities is stored on the DAD (See at least Zarakas [0071] “Software applications on mobile device 140, such as mobile banking applications and applications associated with a dynamic transaction card 120, may include card on/off features that allow a cardholder associated with a mobile device 140 to enable and disable a transaction card. For example, a card holder may use, for example, a mobile banking application stored on a user device 140 to disable and/or enable accounts associated with a dynamic transaction card 120. […] the card holder may use a mobile device 140 and/or dynamic transaction card 120 to activate the inactive debit account on the dynamic transaction card 120.”; [0159]), and changing the current personality of the DTC to the selected personality includes:
receiving, by the DAD and by operation of the DAD user interface, the instruction to change the current personality of the DTC to the selected personality (See at least Zarakas [0014]; [0117]; [0159] “a cardholder may select which account to use for a transaction, either via a dynamic transaction card interface or via a mobile device application that may communicate wirelessly with a dynamic transaction card to relay transaction instructions ( e.g., use credit account, use debit account, and/or the like).”);
transmitting, by the DAD transmitter to the DTC receiver, data related to the selected personality (See at least Zarakas [0014]; [0117]; [0159].  Where data related to the selected personality (i.e. which account to use) is transmitted.); and
implementing, in the DTC, a change from the current personality to the selected personality in accordance with the data such that when the DTC operates with a digital transaction device to (See at least Zarakas [0014]; [0117]; [0159]).

Regarding Claim 7:  The combination of Zarakas and Mullen disclose the digital transaction apparatus according to claim 3.  Zarakas further discloses wherein data related to the plurality of selectable personalities is stored on the DTC (See at least Zarakas [0014] “By way of example, an application may allow a customer to select from a credit account, a savings account, a debit account, and/or the like, where each account has information regarding the account stored on the microprocessor.”; [0117]; [0159] “a dynamic transaction card may store a number of different accounts ( e.g., debit account, credit
account, prepaid card account, gift card account, and/or the like)”), and changing the current personality of the DTC to the selected personality includes:
receiving, by the DAD, and by operation of the DAD user interface, the instruction to change the current personality of the DTC to the selected personality (See at least Zarakas [0014]; [0117]; [0159] “a cardholder may select which account to use for a transaction, either via a dynamic transaction card interface or via a mobile device application that may communicate wirelessly with a dynamic transaction card to relay transaction instructions ( e.g., use credit account, use debit account, and/or the like).”);
transmitting, by the DAD transmitter to the DTC receiver, the instruction to change the current personality of the DTC to the selected personality (See at least Zarakas [0014]; [0117]; [0159].  Where data related to the selected personality (i.e. which account to use) is transmitted.); and
implementing, in the DTC, a change from the current personality to the selected personality in accordance with the instruction such that when the DTC operates with a digital transaction device to effect the digital transaction, the digital transaction device recognises the selected personality (See at least Zarakas [0014]; [0117]; [0159]).

Regarding Claim 8:  The combination of Zarakas and Mullen disclose the digital transaction apparatus according to claim 1.  Zarakas further discloses wherein the DTC includes a user interface (See at least Zarakas [0014]; [0109]; [0159]; Fig. 2; Fig. 7.  Where the DTC (i.e. dynamic transaction card) includes a user interface (i.e. an application (e.g., a Java Applet) running on the dynamic transaction card).).

Regarding Claim 9:  The combination of Zarakas and Mullen disclose the digital transaction apparatus according to claim 3.  Zarakas further discloses wherein the selected data transferred from the DAD to the DTC including data pertaining to the plurality of selectable personalities and stored on the DTC are individually selectable by operation of the DTC user interface (See at least Zarakas [0014] “By interacting with the EMV chip, the microprocessor could run applications, such as an application that allows a customer to select a particular financial account to use when executing a transaction”; [0109]; [0159].  Where the selected data transferred from the DAD to the DTC including data pertaining to the plurality of selectable personalities and stored on the DTC (i.e. account data) are individually selectable (i.e. select a particular financial account) by operation of the DTC user interface (i.e. by using the application on the dynamic transaction card).).

Regarding Claim 10:  The combination of Zarakas and Mullen disclose the digital transaction apparatus according to claim 8.  Zarakas further discloses wherein changing a current personality of the DTC to the selected personality includes:
receiving, by operation of the DTC user interface, one or more instructions to change the current personality of the DTC to the selected personality (See at least Zarakas [0014] “By interacting with the EMV chip, the microprocessor could run applications, such as an application that allows a customer to select a particular financial account to use when executing a transaction”; [0109]; [0159]); and
implementing, in the DTC, a change from the current personality to the selected personality in accordance with the one or more instructions such that when the DTC operates with a digital transaction device to effect the digital transaction, the digital transaction device recognises the selected personality (See at least Zarakas [0014]; [0117]; [0159]).

Regarding Claim 12:  The combination of Zarakas and Mullen disclose the digital transaction apparatus according to claim 1.  Zarakas further discloses wherein the DTC includes a DTC external processor, the DTC external processor being on the DTC and external of the DTPU, for receiving and storing transferred data (See at least Zarakas [0009-0010]; [0120]; [0179]; [0194].  Where the DTC (i.e. dynamic transaction card) includes a DTC external processor (i.e. an EMV processor), the DTC external processor being on the DTC (i.e. “EMV processor may be within a dynamic transaction card and placed at any location within the transaction card.”) and external to the DTPU (i.e. separate from the microprocessor (e.g., microcontroller 224)), for receiving and storing transferred data (e.g., new card data).).

Regarding Claim 13:  The combination of Zarakas and Mullen disclose the digital transaction apparatus according to claim 1.  Zarakas further discloses wherein the DTC includes a display for displaying information (See at least Zarakas [0113-0117].  Where the DTC (i.e. dynamic transaction card) includes a display (i.e. display 216) for displaying information (e.g., the card number, security code, expiration date, etc.).).

Regarding Claim 15:  The combination of Zarakas and Mullen disclose the digital transaction apparatus according to claim 1.  Zarakas further discloses wherein the DTPU is an EMV device including a software (See at least Zarakas [0013-0015]; [0109]; [0118] “As described herein, card 200 may be fully or partially pre-loaded with account and/or card data. For example, an applet and placeholder data ( or actual data) may be stored within dynamic transaction card 200.”; [0148] “Data received may include an applet and/or applet data required to execute transactions, manipulate dynamic displays, and/or perform any of the functionality described herein.”).

Regarding Claim 16:  The combination of Zarakas and Mullen disclose the digital transaction apparatus according to claim 13.  Zarakas further discloses wherein a digital transaction device interfaces with the EMV device by physical connection with contact terminals of the EMV device, or by contactless connection (ISO 14443 Standard), or by interaction between a magnetic stripe reader associated with the digital transaction device and a magnetic stripe of the DTC (See at least Zarakas [0015]; [0043]; [0056] "An EMV chip 122 embedded in the dynamic transaction card 120 may include a number of contacts that may be connected and activated using an interface device"; [0065]; [0110] “An EMV chip 212 may include a number of contacts that may interact with and/or be connected to a terminal configured to read data stored on a processor of an EMV chip 212.”.).

Regarding Claim 18:  The combination of Zarakas and Mullen disclose the digital transaction apparatus according to claim 15.  Zarakas further discloses wherein the digital transaction device is any one or more of a POS/EFTPOS terminal, an ATM, an internet connected computer or a personal computer (See at least Zarakas [0014]; [0060]; [0070]; [0072] “Merchant system 150 may include, among other components, a Point-of-Sale (PoS) device”).

Regarding Claim 23:  Zarakas discloses a digital Transaction Card (DTC) (See at least Zarakas [0054]; Fig. 1.  DTC = dynamic transaction card) including:
a Digital Transaction Processing Unit (DTPU) (See at least Zarakas [0014] “A dynamic transaction card may include a number of interactive components, including for example, components that may execute on a microprocessor, which may interact with an EMV chip via an Application Program Interface (API) defined for the EMV chip”; [0120-0121] “Card 200 may also be activated using program code that may be flashed directly to a microprocessor such as microcontroller 224, EMV processor 212, and/or the like.”; [0125].  Where DTPU = microprocessor (e.g., microcontroller 224).); 
a secure element (See at least Zarakas [0009-0010]; [0120]; [0179]; [0194].  Where examiner is interpreting the storage area on the EMV chip/processor to be a secure element.), and
a DTC receiver that is operable to receive user-selected data from a transmitter associated with a Data Assistance Device (DAD) (See at least Zarakas [0014]; [0019] “In order to receive and transmit data, a dynamic transaction card may include, for example, NFC, WiFi Direct and/or Bluetooth technologies, such as various hardware and software components that use Bluetooth, or a wireless technology standard for exchanging data over short distances. Bluetooth, WiFi Direct or NFC technology may include technology to transmit data using packets, such that each packed is transmitted over a channel” [0061-0067] “Input/output device 142 may include, for example, a Bluetooth device or chipset with a Bluetooth transceiver, a chip, and an antenna. The transceiver may transmit and receive information via the antenna and an interface.”; [0071]; [0117-0118]; Fig. 1; Fig. 4.  Where a DTC (i.e. dynamic transaction card) receiver (i.e. various hardware and software components that allow the card to receive data) is operable to receive user-selected data (e.g., account data and/or activation signal) from a transmitter (i.e. an output device, e.g., a transceiver) associated with a DAD (i.e. mobile/user device).)
wherein the user-selected data that is received causes the DTC to operate in accordance with the user-selected data when the DTC is subsequently used to effect a digital transaction (See at least Zarakas [0014]; [0071]; [0117-0118]; Fig.4.  Where the user-selected data (e.g., account data and/or activation signal) that is received causes the DTC (i.e. dynamic transaction card) to operate in accordance with the user-selected data (e.g., by allowing a customer to select an account transferred and/or activated to/on the card for a transaction, and/or by displaying card information on a display of the card indicative of the account being used to execute the transaction) when the DTC is subsequently used to effect a digital transaction.),
wherein, subsequent to the formation of a communications link between the DAD and the DTC, the communications link carries data between the DAD and the DTC by the DAD transmitter and the DTC receiver (See at least Zarakas [0117-0118]).
Zarakas discloses that a flexible printed circuit board (PCB) may be included in the dynamic transaction card and that the PCB mechanically supports and electronically connects the electronic components of the card, for example conductive tracks, pads, and/or other features.  Zarakas [0124].  Zarakas further discloses that tracks of data stored on the dynamic transaction card may include data capable of storing numeric characters such as an account number, a PIN, a country code, a currency code, an authorization amount, a balance amount, and/or other account and/or card related data.  Id.  However, Zarakas does not explicitly disclose wherein the DAD is operable to obtain one or more Limited Operational Life Passwords (LOLPs), and, the DAD is operable to send the one or more LOLPs to the DTC, such that the DTC secure element stores at least one of the one or more LOLPs, thus enabling the DTC to perform a transaction with the at least one digital transaction device when the at least one of the one or more LOLPs is provided to the digital transaction device during the at least one LOLPs operational life.	However Mullen, in the analogous art of enabling more secure purchasing transactions using (See at least Mullen Abstract; [0004]; [0014]; [0017]; Fig. 3; Fig. 4.  Where subsequent to the formation of a communications link between the DAD and the DTC (i.e. a link between the phone/user’s phone and the payment card), the communications link carries data (e.g., a one-time password (OTP)) between the DAD and the DTC by the DAD transmitter and the DTC receiver, wherein the DAD (i.e. phone/user’s phone) is operable to obtain one or more Limited Operational Life Passwords (LOLPs) (i.e. one-time password (OTP)), and, the DAD is operable to send the one or more LOLPs to the DTC (i.e. to the payment card), such that the DTC secure element (i.e. the payment cards read-write RFID which is embedded within the credit card) stores at least one of the one or more LOLPs (i.e. the OTP), thus enabling the DTC to perform a transaction with the at least one digital transaction device (i.e. merchant's RFID reader) when the at least one of the one or more LOLPs is provided to the digital transaction device during the at least one LOLPs operational life (i.e. within a limited time window).).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zarakas method of storing numeric characters such as an account number, a PIN, a country code, a currency code, an authorization amount, a balance amount, and/or other account and/or card related data on the dynamic transaction card, to include the teachings of Mullen, in order to provide a card processing system by which a user is enabled to make purchases using the card without risking losing the card information to an unauthorized party (Mullen [0003]).	The combination of Zarakas and Mullen does not explicitly disclose wherein the operational life of each LOLP includes at least two transactions, however, this difference is only found in the non-
Additionally, the structure of the prior art, particularly Mullen, inherently possesses the ability to enable the DTC to perform at least two transactions with each LOLP.  See In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997); also see MPEP 2114(I) and 2114(II).  For example, as indicated in the rejection seen above, the structure disclosed by Mullen shows the ability to obtain LOLPs, send the LOLPs to the DTC, store the LOLPs in the secure element (i.e. in the payment cards read-write RFID which is embedded within the credit card), and enable the DTC to perform a transaction with at least one digital transaction device (i.e. merchant's RFID reader) when the at least one of the one or more LOLPs is provided to the digital transaction device during the at least one LOLPs operational life (i.e. within a limited time window).  Mullen Abstract; [0004]; [0014]; [0017]; Fig. 3; Fig. 4.  Accordingly, since the structure disclosed by Mullen is capable of enabling the DTC to perform a transaction with at least one digital transaction device (i.e. merchant's RFID reader) when the at least one of the one or more LOLPs is provided to the digital transaction device during the at least one LOLPs operational life (i.e. within a limited time window), it would also be capable of performing two or more transactions with each LOLP because this is merely repeating the prior performed functionality of the apparatus (i.e. it is repeating the same step with the same structure).  
Furthermore, Examiner contends that merely allowing the claimed apparatus (i.e. the DTC) to use the LOLP two or more times does not change the structure of the apparatus, rather, this merely describes the manner the apparatus is, or could be, operated.  "[A]pparatus claims cover what a is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  

Regarding Claim 44:  Zarakas discloses a digital transaction apparatus operable to perform a digital transaction with at least one digital transaction device, the apparatus including:
a Digital Transaction Card (DTC) (See at least Zarakas [0054]; Fig. 1.  DTC = dynamic transaction card), including a Digital Transaction Processing Unit (DTPU) (See at least Zarakas [0014] “A dynamic transaction card may include a number of interactive components, including for example, components that may execute on a microprocessor, which may interact with an EMV chip via an Application Program Interface (API) defined for the EMV chip”; [0120-0121] “Card 200 may also be activated using program code that may be flashed directly to a microprocessor such as microcontroller 224, EMV processor 212, and/or the like.”; [0125].  Where DTPU = microprocessor (e.g., microcontroller 224).), a DTC secure element (See at least Zarakas [0009-0010]; [0120]; [0179]; [0194].  Where examiner is interpreting the storage area on the EMV chip/processor to be a secure element.), and, a DTC transceiver (See at least Zarakas [0019] “In order to receive and transmit data, a dynamic transaction card may include, for example, NFC, WiFi Direct and/or Bluetooth technologies, such as various hardware and software components that use Bluetooth, or a wireless technology standard for exchanging data over short distances. Bluetooth, WiFi Direct or NFC technology may include technology to transmit data using packets, such that each packed is transmitted over a channel”.  DTC transceiver = various hardware and software components that allow the card to transmit data)
a Data Assistance Device (DAD) (See at least Zarakas [0048]; [0060]; Fig. 1.  Where DAD = mobile/user device, e.g., mobile/use device 140), including, a user interface (See at least Zarakas [0061-0067]; [0069-0071]; [0117-0118]; [0150]; Fig. 1.  Where the DAD (i.e. mobile/user device) includes a user interface (i.e. software applications).), and, a DAD transceiver (See at least Zarakas [0061-0067] “Input/output device 142 may include, for example, a Bluetooth device or chipset with a Bluetooth transceiver, a chip, and an antenna. The transceiver may transmit and receive information via the antenna and an interface.”; Fig. 1.  Where the DAD (i.e. mobile/user device) includes a DAD transceiver (i.e. an output device, e.g., a transceiver).), 
wherein, subsequent to a formation of a communications link between the DAD and the DTC, the communications link carries data between the DAD and the DTC by respective transceivers (See at least Zarakas [0117-0118]).
	Zarakas discloses that a flexible printed circuit board (PCB) may be included in the dynamic transaction card and that the PCB mechanically supports and electronically connects the electronic components of the card, for example conductive tracks, pads, and/or other features.  Zarakas [0124].  Zarakas further discloses that tracks of data stored on the dynamic transaction card may include data capable of storing numeric characters such as an account number, a PIN, a country code, a currency code, an authorization amount, a balance amount, and/or other account and/or card related data.  Id.  However, Zarakas does not explicitly disclose:  wherein the DAD is operable to obtain one or more Limited Operational Life Passwords (LOLPs), and, the DAD is operable to send the one or more LOLPs to the DTC, such that the DTC secure element stores at least one of the one or more LOLPs, thus enabling the DTC to perform a transaction with the at least one digital transaction device when the at least one of the one or more LOLPs is provided to the digital transaction device during the at least one LOLPs operational life.
wherein the DAD is operable to obtain one or more Limited Operational Life Passwords (LOLPs), and, the DAD is operable to send the one or more LOLPs to the DTC, such that the DTC secure element stores at least one of the one or more LOLPs, thus enabling the DTC to perform a transaction with the at least one digital transaction device when the at least one of the one or more LOLPs is provided to the digital transaction device during the at least one LOLPs operational life (See at least Mullen Abstract; [0004]; [0014]; [0017]; Fig. 3; Fig. 4.  Where the DAD (i.e. phone/user’s phone) is operable to obtain one or more Limited Operational Life Passwords (LOLPs) (i.e. one-time password (OTP)), and, the DAD is operable to send the one or more LOLPs to the DTC (i.e. to the payment card), such that the DTC secure element (i.e. the payment cards read-write RFID which is embedded within the credit card) stores at least one of the one or more LOLPs (i.e. the OTP), thus enabling the DTC to perform a transaction with the at least one digital transaction device (i.e. merchant's RFID reader) when the at least one of the one or more LOLPs is provided to the digital transaction device during the at least one LOLPs operational life (i.e. within a limited time window).).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zarakas method of storing numeric characters such as an account number, a PIN, a country code, a currency code, an authorization amount, a balance amount, and/or other account and/or card related data on the dynamic transaction card, to include the teachings of Mullen, in order to provide a card processing system by which a user is enabled to make purchases using the card without risking losing the card information to an unauthorized party (Mullen [0003]).	The combination of Zarakas and Mullen does not explicitly disclose wherein the operational life of each LOLP includes at least two transactions, however, this difference is only found in the non-
Additionally, the structure of the prior art, particularly Mullen, inherently possesses the ability to enable the DTC to perform at least two transactions with each LOLP.  See In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997); also see MPEP 2114(I) and 2114(II).  For example, as indicated in the rejection seen above, the structure disclosed by Mullen shows the ability to obtain LOLPs, send the LOLPs to the DTC, store the LOLPs in the secure element (i.e. in the payment cards read-write RFID which is embedded within the credit card), and enable the DTC to perform a transaction with at least one digital transaction device (i.e. merchant's RFID reader) when the at least one of the one or more LOLPs is provided to the digital transaction device during the at least one LOLPs operational life (i.e. within a limited time window).  Mullen Abstract; [0004]; [0014]; [0017]; Fig. 3; Fig. 4.  Accordingly, since the structure disclosed by Mullen is capable of enabling the DTC to perform a transaction with at least one digital transaction device (i.e. merchant's RFID reader) when the at least one of the one or more LOLPs is provided to the digital transaction device during the at least one LOLPs operational life (i.e. within a limited time window), it would also be capable of performing two or more transactions with each LOLP because this is merely repeating the prior performed functionality of the apparatus (i.e. it is repeating the same step with the same structure).  
Furthermore, Examiner contends that merely allowing the claimed apparatus to use the LOLP two or more times does not change the structure of the apparatus, rather, this merely describes the manner the apparatus is, or could be, operated.  "[A]pparatus claims cover what a device is, not what a does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  

	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zarakas in view of Mullen, as applied above, and further in view of Bartenstein et al. (US 2015/0073983 A1) (“Bartenstein”).
Regarding Claim 11:  The combination of Zarakas and Mullen disclose the digital transaction apparatus according to claim 8.  Zarakas further discloses wherein the DTC further includes [a user interface], which when activated, enable user selection of a personality from the plurality of personalities and the display indicates the selectable personality (See at least Zarakas [0014] “By way of example, an application may allow a customer to select from a credit account, a savings account, a debit account, and/or the like, where each account has information regarding the account stored on the microprocessor.”; [0109]; [0113-0117]; [0159]; Fig. 2; Fig. 7.  Where the DTC (i.e. dynamic transaction card) further includes a user interface (i.e. application (e.g., a Java Applet) running on the dynamic transaction card), which when activated, enable user selection (i.e. customer selection) of a personality (i.e. account) from the plurality of personalities (i.e. accounts) and the display (i.e. display 216) indicates the selectable personality (e.g., by displaying the card number).). 	Zarakas does not explicitly disclose wherein the user interface comprises DTC scroll keys.
	However Bartenstein, in the analogous art of bank cards (Bartenstein [0003]), teaches wherein the user interface comprises DTC scroll keys that enable user selection of a personality from the plurality of personalities and the display indicates the selectable personality (See at least Bartenstein [0022-0024]; [0060]; Fig. 1; Fig. 2A; Fig. 3.  Where the user interface (i.e. input region) comprises DTC scroll “display a currently-selected payment method and adjacent payment methods in the list of stored payment methods”).).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zarakas method of using a user interface to enable customer selection of an account and displaying the card number associated with the selected account, to include the teachings of Bartenstein, in order to display a currently-selected payment method and adjacent payment methods in the list of stored payment methods (Bartenstein [0060]).

	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zarakas in view of Mullen, as applied above, and further in view of Spodak et al. (US 2012/0074232 A1) (“Spodak”).
Regarding Claim 14:  The combination of Zarakas and Mullen disclose the digital transaction apparatus according to claim 1.  Zarakas discloses that transaction cards may also include EuroPay-MasterCard-
Visa ("EMV") cards having an integrated circuit, or EMV chip, and that the EMV chip in an EMV card may communicate with EMV-compliant terminals to conduct secure transactions.  Zarakas [0005].  Zarakas further discloses that a dynamic transaction card may include a number of interactive components, including for example, components that may execute on a microprocessor, which may interact with an EMV chip via an Application Program Interface (API) defined for the EMV chip.  Zarakas [0014].  However, the combination of Zarakas and Mullen does not explicitly disclose wherein the DTPU is an EMV device operating in accordance with firmware wherein the firmware has been modified to enable the EMV device to receive and execute an expanded set of commands that, when executed, allows the writing of data to a secure memory element of the EMV device.	However Spodak, in the analogous art of universal cards that emulate functions of traditional (See at least Spodak [0028] which describes the installing of an applet to display a credit card personality; [0067] which describes the EMV being used in foreign markets as it is required there; [0069-0070]; [0087] which describes the use of a secure element that stores data (i.e. writes data) associated with traditional cards and maintains that traditional card data securely; Fig. 1; Fig. 8B, part 815 which describes the EMV chip.).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zarakas method of using a dynamic transaction card that may include a number of interactive components, including for example, components that may execute on a microprocessor, which may interact with an EMV chip via an Application Program Interface (API) defined for the EMV chip, to include the teachings of Spodak, in order to include any information necessary to emulate the VISA credit card and the DISCOVER credit card, such as an account number, a
card number, a card holder's name, an expiration date, a card verification value 2 (CVV2), information stored on the magnetic stripe of the traditional cards, and any other required information (Spodak [0087]).

	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zarakas in view of Mullen, as applied above, and further in view of Wishne (US 2017/0161978 A1).
Regarding Claim 17:  The combination of Zarakas and Mullen disclose the digital transaction apparatus according to claim 15.  However, the combination of Zarakas and Mullen does not explicitly disclose wherein the DTC is a wearable device including a watch, a wrist band, a ring or an item of jewellery.	Wishne, on the other hand, teaches wherein the DTC is a wearable device including a watch, a (See at least Wishne [0039]; [0043] “The passive smart device 300 may be packaged in many forms, including a sticker or label, a credit, debit, or payment card, a wearable device (e.g. a smart watch, ring, or bracelet), or a key fob”.  Where the DTC (i.e. smart device) is a wearable device including a watch, a wrist band, a ring or an item of jewellery.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zarakas method of using a dynamic transaction card that may include a number of interactive components, including for example, components that may execute on a microprocessor, which may interact with an EMV chip via an Application Program Interface (API) defined for the EMV chip, to include the teachings of Wishne, in order to allow data to be exchanged between the smart card and an appropriate reader (e.g., a payment card terminal or a user's smartphone) (Wishne [0045]).

Response to Arguments
Claim Objections
	Claim 1 was objected to for formatting issues.  Applicant’s amendments have corrected the previously identified issues, accordingly, the prior objection is withdrawn.
Claim Rejections – 35 U.S.C. § 112(b)	Claims 1, 3-18, 23 and 44 were rejected under 35 U.S.C. 112(b) as being indefinite.  Applicant’s amendments have corrected all of the previously cited issues, accordingly, the prior rejections are withdrawn.  Examiner appreciates applicant’s efforts in correcting the claims.
Claim Rejections – 35 U.S.C. § 101	Claim 36 was rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  Applicant has canceled claim 36 rendering the prior rejection moot.
Claim Rejections – 35 U.S.C. § 103	Applicant indicates that claims 1, 23 and 44 have been amended to recite the feature that "the operational life of each LOLP includes at least two transactions."  Amendment, p. 11.  Applicant concludes that this limitation specifically excludes One Time Passwords (OTPs) such as those disclosed by Mullen.  Id.  Examiner acknowledges the amendment to claims 1, 23 and 44, however, Examiner contends that the feature of “the operational life of each LOLP includes at least two transactions” is non-functional descriptive material that will not distinguish the invention from the prior art in terms of patentability.  That is, this feature/limitation merely describes the characteristics (e.g., the lifespan) of the LOLP, however, the fact that the LOLP has a particular operational life (e.g., at least two transactions) fails to affect the structure and/or the functionality of the claimed apparatus.  For example, there is no indication that the structure of the claimed apparatus changes merely because the LOLP can be used for more than one transaction.  That is, merely allowing the claimed apparatus to use the LOLP two or more times does not change the structure of the apparatus, rather, this merely describes the manner the apparatus is, or could be, operated.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  In this instance, the combination of Zarakas and Mullen teaches all of the structural limitations of the claim.	Accordingly, the 35 U.S.C. §103 rejection is being maintained on all claims for the reasons cited above and for those further cited in the 35 U.S.C. §103 section, seen above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure is cited in the Notice of References Cited (PTO-892).  The additional cited art further establishes the state of the art prior to the effective filling date of Applicant’s claimed invention.
Florek et al. (US 2010/0274677 A1) discloses where a mobile communication device obtains a one-time password and stores the one-time password in a secure element of a removable memory card.  Florek [0022]; [0025].
Liu et al. (US 2012/0284194 A1) discloses a "Portable Card Generator" uses a portable device, such as a mobile phone, to write secure account information from user selected accounts to a "wildcard" having rewritable magnetic stripes, rewritable RFID tags, and/or rewritable smartcard circuitry, with that wildcard then being available for immediate use for credit card or debit-type payments, loyalty card use, etc.. See e.g., Liu [0002].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.F./Examiner, Art Unit 3685                                                                                                                                                                                                        July 25, 2021

/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685